Reed, J.,
delivered the opinion of the court.
Appellees brougth suit to recover fourteen dollars and ninety-nine cents actual damages and sixty-five dollars delayage charges under rule 10 of the Mississippi State Railroad Commission, claimed by reason of the delay in the transmission by appellant of one car of staves, shipped from Anding, Mississippi, to New Orleans, Louisiana. The case was tried before the court, a jury being waived, upon an agreed statement of facts.
*885The statement shows that the shipment was made by appellees following a sale of the staves to Bomoneda Bros., in New Orleans; that it was in transit for a period of seventy-five days; that the reasonable time for suoh transit in ten days; that, therefore, the shipment was delayed in transit for sixty-five days; that there had been a decline in the price of staves during this delay from twenty-two cents to twenty-one cents per stave; that the ■claim for delayage was, in accordance with the rules of the Mississippi Bailroad Commission, one dollar per ■day for sixty-five days; that the delay in the transportation occurred at Frenier, in the state of Louisiana, a station on the line of appellant’s railroad; and that no delay had occurred up to that point. The statement closes with the following: “That the issue herein submitted is whether or not the plaintiffs can recover of the defendant for delayage on a car containing an interstate shipment, where the shipping point is within the state, and the delay occurs without the state.; and, if so, whether or not plaintiffs can recover both the delayage prescribed by the rules of the Mississippi Bailroad Commission and their actual damages.”
On the trial, appellees were required to elect whether they would claim actual damages or for delayage charges, and they elected to claim the delayage charges. -Judgment was rendered by the court in favor of appellees-for the sum of sixty-five dollars, the amount of delayage charges.
The part of rule 10 of the Mississippi Bailroad Commission applicable in this case reads as follows: ‘ ‘Where cars are detained in transit by being switched to some track between point of shipment and destination, one dollar per ear will be charged for each day, or fraction of a day, of delay thus caused, and no free time will in such case be “allowed.”
Counsel for appellant make the following statement of one of their reasons for contending that the trial court *886erred in giving judgment for appellees: “Tbe rule promulgated by tbe Mississippi Railroad Commission does not purport to ^control tbe handling or transmission of ears outside tbe state of Mississippi. There is no language in tbe rule from which any such intention or claim of authority on tbe part of tbe Commission can be gathered or reasonably argued. It is not to be supposed that in promulgating tbe rule in question, tbe Railroad Commission intended to undertake to regulate tbe handling of cars outside tbe limits of tbe state, and clearly beyond their jurisdiction; nor did it make any difference that tbe car started on its trip within tbe limits of tbe state. If tbe Commission bad intended to follow it outside of tbe state by its authority, and control its handling outside of tbe state, it certainly would have so said, or would have so indicated by some appropriate terms in its rule. ’ ’
We believe that counsel for appellant are correct in their contention. We do not see that tbe Mississippi Railroad Commission can by its rules control or regulate tbe handling or transmission of cars after they pass outside tbe limits of tbe state. Tbe territory over which tbe Commission has jurisdiction in its demurrage and delay-age rules is confined to tbe state of Mississippi. The court erred in rendering judgment against appellant for tbe delayage charges.
We note that appellees were put upon their election as to which claim they should assert on tbe trial of tbe cause, and that they have bad no trial of their claim for actual damages.

Reversed and remanded.